—Judgment, Supreme Court, Bronx County (Burton Hecht, J.), rendered October 13, 1998, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly imposed a prison sentence despite its original promise that a more lenient disposition would be substituted in the event that defendant successfully completed a drug program. The terms of the plea agreement were *17unmistakably clear that defendant could not leave the program without permission, and there was no implication that in the event defendant became dissatisfied with the program she was entitled to simply abscond. Since, at sentencing, defendant admitted that she left without permission and offered no excuse for failing to seek such permission, there was no need for an inquiry into her belated, unsupported assertions that she absconded from the program because of a problem with her medical treatment. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Saxe, JJ.